VIA EDGAR AND U.S. MAIL August 16, 2007 The United States Securities and Exchange Commission SEC Headquarters 100 F Street NE Washington, D.C. 20549-0506 Subject:Nationwide Life Insurance Company Nationwide Variable Account- II Pre-Effective Amendment No. 1 File Number 333-140621 Dear Ms. Marquigny: On behalf of Nationwide Life Insurance Company (“Nationwide”) and its Nationwide Variable Account – II, (the “Variable Account”) we are filing Pre-Effective Amendment No. 1 on Form N-4 under the Securities Act of 1933 (“1933 Act”) for the purpose of registering Flexible Premium Deferred Variable Annuity Contract to be offered through the Variable Account. This filing is being made electronically via EDGAR in accordance with Regulation S-T. On February 12, 2007, Nationwide filed a registration statement for Flexible Premium Variable Annuity Contracts to be offered through Nationwide Variable Account
